We have examined appellant's motion for rehearing with interest but are not able to agree that the facts did not furnish the officers with "probable cause" to make the search of appellant's car. While they had no information relative to appellant or his car yet his conduct was such as might have been expected had he been the driver of the car for which they were looking, and their action in following his car was not illegal. It was after the chase terminated by the car being driven into a field and abandoned by its occupants that the officers discovered the number on the car was different from the one they had information about. It was not unnatural then for the question to arise in the *Page 317 
officers' minds as to the peculiar and suspicious conduct of appellant under the circumstances, and as was substantially said in the original opinion, we feel unauthorized to declare as a matter of law that the conduct of appellant did not furnish "probable cause" for the search. Appellant's motion and supplemental argument in support thereof shows much labor and pains in the examination of cases from our own court on the subject. Excerpts from these cases are presented for the purpose of showing that none of them is based upon the same state of facts here found. A realization of this prompted the expression in the original opinion that "the facts which determine whether or not "probable cause" exists are as varied as the prosecutions are numerous. Practically every case presents a different state of facts." While most of the reported cases will reveal that the officers had some advance information which led to the search, yet we do not regard this as indispensably necessary. The conduct of one in the presence of the officers may sometimes furnish "probable cause" in the absence of prior information. We deem the present case to fall within such class.
The motion for rehearing is overruled.
Overruled.
MORROW, P. J., not sitting.